Citation Nr: 0419067	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-42 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right shoulder, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left wrist/hand, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran failed to report for his requested hearing before 
a Veterans Law Judge scheduled for March 1999.  His request 
for such a hearing is therefore considered withdrawn.  
38 C.F.R. § 20.704(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends that the evaluations currently assigned 
his service-connected right shoulder and left wrist/hand 
disabilities do not accurately reflect the severity of those 
disabilities.  He maintains that he is experiencing 
neurologic impairment associated with the referenced 
disabilities.

Service medical records show that the veteran sustained 
gunshot wounds to his right shoulder and left hand, resulting 
in, inter alia, a comminuted fracture of the left second 
metacarpal bone at the head and proximal phalanx.  Service 
connection was granted in January 1946 for a gunshot wound of 
the left index finger, evaluated as 10 percent disabling; and 
for scars of the left wrist and right shoulder, evaluated as 
10 percent disabling.  In a January 1948 rating decision, VA 
re-characterized the veteran's gunshot wound disabilities to 
reflect that a 10 percent evaluation was assigned for gunshot 
wound residuals of the left hand with residuals of a left 
second metacarpal fracture and left wrist scar; and that a 10 
percent evaluation was assigned for gunshot wound residuals 
of the right shoulder.

VA treatment records for 1990 to 1995 suggest that the 
veteran had left median nerve dysfunction possibly secondary 
to his gunshot wound residuals.  A March 1995 electromyograph 
(EMG) study disclosed findings suggestive of carpal tunnel 
syndrome on the left.  The records also show that the veteran 
evidenced right shoulder impingement with X-ray evidence of 
degenerative disc disease affecting C6-7.

The veteran was afforded VA examinations in January 1996, at 
which time he reported experiencing left hand and index 
finger numbness, left thumb and index finger weakness, and 
difficulty with holding objects in the hand.  Physical 
examination disclosed the presence of left thumb weakness as 
well as limitation of thumb motion and sensory impairment 
over the thumb and index fingers along the median innervated 
area.  There was a positive impingement sign in the left 
shoulder.  The examiner noted that X-ray studies had 
demonstrated the presence of extensive degenerative changes 
involving the second metacarpal phalangeal joint, as well as 
mild degenerative joint disease affecting the distal 
interphalangeal joints.  The examiner concluded that the 
veteran possibly had a partial injury to the left median 
nerve at the wrist, but also concluded that it was unclear 
whether the left median nerve was injured at the time of the 
gunshot wound in service, or whether the left carpal tunnel 
syndrome was caused by something other than the gunshot wound 
injury.

The veteran also reported right shoulder stiffness with cold 
weather.  Physical examination disclosed that he was able to 
button and tie his shoelaces independently.  No swelling, 
tenderness or laxity was identified.  The veteran exhibited 
mild limitation of right shoulder motion.  X-ray studies were 
noted to have shown mild degenerative changes at the 
glenohumeral and acromioclavicular joints.

The Board notes that the examiner conducting the January 1996 
examinations did not adequately assess any functional loss 
due to weakness.  More importantly, it remains unclear 
whether the veteran's service-connected disabilities involve 
a neurologic component.  The Board also points out that there 
is no medical opinion on file addressing what muscle groups 
were actually affected by the veteran's gunshot wounds.  

In addition, by regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries.  See 62 Fed. Reg. 30,235-40 (1997).  The 
Board also notes that while the RO has only addressed the 
veteran's left upper extremity claim in the context of left 
wrist impairment, the left upper extremity disability for 
which service connection is in effect includes the left hand 
as well as the wrist, including the index finger.  Effective 
August 26, 2002, VA revised the criteria for evaluating 
ankylosis and limitation of motion of the hands.  67 Fed. 
Reg. 48,784-87 (2002).  The Board additionally notes that the 
veteran has scars associated with the right shoulder and left 
wrist/hand disorders, and that effective August 30, 2002, VA 
revised the criteria for evaluating disorders of the skin, 
including scars.  See 67 Fed. Reg. 49,590-99 (2002).  The 
veteran has not attended a VA examination providing findings 
sufficient to rate the disabilities at issue under the 
amended rating criteria, and the evidence on file is 
otherwise insufficient for determining whether the veteran is 
entitled to increased ratings for his disorders.  The Board 
notes in passing that the RO has not advised the veteran of 
any of the above amendments to VA's Schedule for Rating 
Disabilities.

Given the above, the Board is of the opinion that entitlement 
to an increased rating for either of the disabilities at 
issue can not be established without a current VA 
examination, and that the veteran should therefore be 
scheduled for another VA examination.  The Board is 
cognizant, however, of the veteran's failure to report for a 
VA examination scheduled for January 1999, of his 
cancellation of an examination scheduled for January 2000, 
and of his failure to report for an examination scheduled for 
March 2004.  The Board therefore places the veteran on notice 
that VA regulations provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2003).

In light of the above, the Board finds that further 
development is required prior to the adjudication of the 
veteran's claims.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations by physicians with 
appropriate expertise to determine 
the nature and extent of impairment 
from the 
residuals of a gunshot wound to the 
right shoulder; and the nature and 
extent of impairment from the 
residuals of a gunshot wound to the 
left wrist/hand.  All indicated 
studies, including EMG, X-rays and 
range of motion studies in degrees, 
should be performed.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physicians should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiners should be 
requested to assess the extent of 
any pain.  The physicians should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express all 
functional losses in terms of 
additional degrees of limitation of 
motion beyond that shown clinically.  
If this is not feasible, the 
physicians should so state.  

The examiners should fully describe 
all manifestations of disability 
affecting the right shoulder and 
left wrist/hand, provide diagnoses 
corresponding to those 
manifestations, and render an 
opinion, with respect to each such 
disorder or manifestation 
identified, as to whether it can be 
attributed to the veteran's service-
connected right shoulder or left 
wrist/hand disorders.  The 
neurologic examiner should 
specifically address whether any 
median nerve dysfunction affecting 
the left wrist and/or hand can be 
attributed to the service-connected 
left wrist/hand disorder.  

The orthopedic examiner should 
identify the specific muscle 
group(s), if any, involved in the 
gunshot wounds to the right shoulder 
and left wrist/hand.  If the 
examiner determines that the 
veteran's service-related 
manifestations of the left 
wrist/hand disorder affect the 
motion of fingers other than the 
index finger, the examiner should 
indicate whether the veteran is able 
to flex the affected digit(s) to 
within two inches (5.1 centimeters) 
of the transverse fold of his palm. 

With respect to the right shoulder 
and left wrist/hand scars resulting 
from the gunshot wounds in service, 
the orthopedic examiner should 
describe the location of each scar, 
and respond to each of the following 
questions with respect to each scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar. 

The examining physicians should also 
provide an opinion concerning the 
impact of the veteran's service-
connected right shoulder and left 
wrist/hand disabilities on his 
ability to work.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiners for review.  The 
examination report(s) is(are) to 
reflect whether such a review of the 
claims file was made.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations found at 66 Fed. Reg. 
45,620 (2001).  Then, the RO should 
re-adjudicate the issues on appeal.  

In addressing the veteran's claims, 
the RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration should be 
given to both old and new rating 
criteria for evaluating muscle 
injuries and hand and skin 
disabilities.  If appropriate, 
separate disability ratings are to 
be assigned for any scar(s) 
associated with the gunshot wounds 
to the right shoulder and left 
wrist/hand.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  The RO should 
also determine whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran with an 
appropriate opportunity to respond.  The supplemental 
statement of the case should refer to both old and new rating 
criteria for evaluating muscle injuries and disability of the 
hand/fingers and of the skin.  See 62 Fed. Reg. 30,235-40 
(1997); 67 Fed. Reg. 48,784-87 (2002); 67 Fed. Reg. 49,596-99 
(2002).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

